Fn.ep

UNITED STATES DISTRICT COURT  2 7 
FOR THE DISTRICT OF COLUMBIA

C|erk u 5 District
l - . 

DoUGLAs WARDRICK, ) B°""'"P*€Y Courcs
)
Petitioner, )
)

v. § Civil Action No. ‘2_°’  c
ERlC D. WILSON, )
)
Respondent. )
MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis and his pro se petition for a writ of habeas corpus. The Court will grant the application
and dismiss the petition.

Petitioner states that he pled guilty to burglary in the Superior Court of the District of
Columbia. Although he has served the sentence imposed by the Superior Court, the underlying
conviction is used to enhance the sentence he currently is serving. He now claims that his Sixth
Amendment right to counsel had been violated because trial counsel failed to advise him of his
right to file a direct appeal of the underlying conviction.

Ordinarily, "once a state conviction is no longer open to direct or collateral attack in its
own right because the defendant failed to pursue those remedies while they were available (or
because the defendant did so unsuccessfully), the conviction may be regarded as conclusively
valid." Lackawanna Cnly. Dist. Attomey v. Coss, 532 U.S. 394, 404 (2001). Even if that
conviction enhances a criminal sentence, a petitioner "generally may not challenge the enhanced
sentence through a petition under [28 U.S.C.] § 2254 on the ground that the prior conviction was
unconstitutionally obtained." ]a'. Petitioner does not allege that he an indigent criminal

defendant denied counsel in the Superior Court, he does not fall within an exception recognized

in C0ss which would allow a challenge the enhanced sentence "on the basis that the prior
conviction used to enhance the sentence was obtained where there was a failure to appoint
counsel in violation of the Sixth Amendment," id., pursuant to Gideon v. Waz`nwright, 372 U.S.
335(1963) (holding that the Sixth Amendment of the United States Constitution required that an
indigent defendant in state-court proceedings have counsel appointed for him).

The petition for a writ of habeas corpus will be denied. An Order accompanies this

’¢P